On Motion for Rehearing.
I thought when this case was submitted that, in the absence of an appeal bond being filed in the county court, when the case was attempted to be appealed from the justice's court, the county court had no jurisdiction. I am aware of the fact that in one case the Supreme Court held that an appeal bond was not required by the statute when the plaintiff failed to recover. That decision has been followed by several Courts of Civil Appeals. Houston  T. C. Ry. Co. v. Red Cross Stock Farm, 91 Tex. 628, 45 S.W. 375; Kemp Grocer Co. v. Keith (Tex.Civ.App.)48 S.W. 743; Thomas v. Hogan (Tex.Civ.App.) 57 S.W. 300; Clifford v. Kohr (Tex.Civ.App.) 61 S.W. 424, and others.
If a losing plaintiff is not required to give an appeal bond from a judgment of a justice's court, with equal reason and propriety a losing plaintiff could not be required to make an appeal bond from the county or district court to the Court of Civil Appeals, for bonds for costs can be required in those courts as in the justice's courts. It may be remembered also that all cases appealed from the county to the district court are tried de novo, and the other so-called reason could be invoked in such appeals. The rule laid down by the decisions is not only unreasonable but subversive of the appellate laws of the state.
The statute as to appeals from the justice's courts to county courts is explicit in requiring all appellants to give appeal bonds, except those not required by law to give such bonds. Article 2456, Revised Statutes. Those not required to give bonds are specially set out in another article including, among others, administrators or executors. No plaintiff is *Page 509 
excepted when he loses his suit. The reasons offered for engrafting such an exception are that the plaintiff can be required by the defendant to give a cost bond, and it is unnecessary for him to give another, and that the trial is de novo in the county court. The latter is, of course, without any reason whatever. In answer to decisions enlarging the positive provisions of a statute, it is sufficient to call attention to the Constitution, which has distinctly laid down the powers and authority of courts, and prescribed that one branch of the state government must not invade the prerogatives of another. If the statute needs amending, the Legislature alone can do it. The decisions are clearly attempts to assume legislative functions.
I do not desire to file a dissent to the opinion herein filed of Associate Justice SMITH, who is following the decisions rather than the statute, but I do protest against the judge-made law involved in those decisions which is without legislative sanction.